--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of May 4, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time hereafter, this “Agreement”), is entered into by and between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 354
Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and Frank C.
Condella, Jr. (“Executive”).
 
WITNESSETH:
 
WHEREAS, Executive was elected Interim Chief Executive Officer of the Company on
December 11, 2009, to be effective as of December 15, 2009 and entered into an
Employment Agreement effective December 15, 2009 (the “Prior Employment
Agreement”); and
 
WHEREAS, the Company wishes to continue to employ Executive as President and
Chief Executive Officer and delete the designation “Interim” from such title on
the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Company and Executive desire to enter into this Agreement to amend
and restate the Prior Employment Agreement;
 
NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. At-will
 
.  Executive’s employment is “at will.”  Either the Executive or the Company may
terminate the Executive’s employment with the Company at any time, upon 30 days’
notice, and for any or no reason.  Nothing in this Agreement or in any other
statement shall be interpreted to be in conflict with or to eliminate or modify
in any way the employment-at-will status of the Executive.
 
2. Title; Duties
 
.
 
(a) Executive shall be the President and Chief Executive Officer of the
Company.  Executive will perform duties customarily associated with such
position, including, but not limited to, duties relating to the overall
management of the development, testing, registration, manufacturing, licensing,
marketing and selling of pharmaceutical products for the Company and its
affiliates, and such other duties commensurate with the job description as may
be assigned to him from time to time by the Board of Directors of the Company
(the “Board”) or its designee.  Executive shall have an office at the Company’s
headquarters located in Livingston, New Jersey, but he may also conduct the
Company’s business from an office near his home in Massachusetts which will be
provided by the Company.  Executive will not be required to relocate to the
Livingston, New Jersey area.  Executive will report to the Company’s Board in
accordance with applicable law, the Company’s by-laws, and otherwise as
reasonably necessary to keep the Board apprised of material business issues.
 
(b) Except as provided in the following sentence, Executive agrees to devote his
entire business time and attention to the performance of his duties under this
Agreement.  The Company acknowledges that Executive currently serves as a
director and the Chairman of SkyePharma PLC and also serves as a director of
Fulcrum Pharma plc.  Executive may spend such time as is reasonably necessary to
continue to perform his duties in such capacities.  In addition, Executive may
serve on such other boards as the Board may approve.  He shall perform his
duties for the Company to the best of his ability and shall use his best efforts
to further the interests of the Company.  Executive shall perform his duties and
will be required to travel as reasonably necessary to perform the services
required of him under this Agreement.  Executive represents and warrants to the
Company that he is able to enter into this Agreement and that his ability to
enter into this Agreement and to fully perform his duties hereunder are not
limited to or restricted by any agreements or understandings between Executive
and any other person.  For the purposes of this Agreement, the term “person”
means any natural person, corporation, partnership, limited liability
partnership, limited liability company, or any other entity of any
nature.  Neither the Company nor Executive is currently aware of any conflict of
interest that might exist as a result of Executive’s involvement with SkyePharma
PLC and Fulcrum Pharma plc.
 
(c) Executive will observe the reasonable rules, regulations, policies and/or
procedures which the Company may now or hereafter establish governing the
conduct of its business, except to the extent that any such rules, regulations,
policies and/or procedures may be inconsistent with the terms of this Agreement,
in which case the terms of this Agreement shall control.  The Company
acknowledges and agrees that notwithstanding any provisions of this Agreement
(including, but not limited to, the provisions of Exhibit A) or any provision of
any statute, rule, regulation, policy and/or procedures, Executive shall not be
under any obligation to and shall not (i) use in the performance of his duties
hereunder; nor (ii) disclose to Company, any confidential or proprietary
information he has acquired or acquires as a result of his position as a
director and/or chairman of Skyepharma PLC or as a director of Fulcrum Pharma
plc, whether or not such information may be of relevance or value to the Company
and Executive shall have no liability of any nature for failing to do so.
 
3. Employment Contract
 
.  The Company and Executive acknowledge that the terms of his employment are
set forth in this Agreement.  If Executive’s employment terminates for any
reason, Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided in this Agreement.
 
4. Compensation
 
.
 
(a) Subject to tax withholdings and other legally required deductions, effective
May 1, 2010, the Company will pay Executive an annual base compensation of
$325,000 per year to be paid in accordance with the Company’s normal payroll
practices during the term of this Agreement (“Base Salary”).
 
(b) Executive shall be eligible for an annual performance based bonus at the end
of each calendar year, commencing with the calendar year ending December 31,
2010, so long as Executive remains employed by the Company, as determined by the
Board of Directors.  The Board has set performance goals for the calendar year
2010 and shall set performance goals during the early part each subsequent
year.  Executive shall be entitled to a target bonus equal to 70% of his Base
Salary if, in the judgment of the Board, he has met the performance
goals.  Notwithstanding the execution date of this Agreement, the determination
of Executive’s annual performance bonus for calendar year 2010 shall be based on
the period from January 1, 2010 through December 31, 2010.  If, in the judgment
of the Board, Executive has substantially exceeded such performance goals, the
Board may increase such performance bonus to an amount up to 105% of Executive’s
Base Salary.  The amount of such performance bonus will be payable one-half in
cash which will be available to the Executive immediately upon payment, and
one-half in restricted stock, which will vest one year after it is paid.  The
bonus, if earned, will be paid no later than March 15 of the year following the
year in which the bonus is earned.  The performance goals for the first calendar
year in which  this Agreement is effective shall be set by the Board at the time
the Agreement takes effect, and the performance goals for subsequent calendar
years shall be set no later than January 31 of the year for which the target
performance goal is to be measured.
 
(c) The Company and the Executive agree that the Executive’s participation in
the Company’s long-term incentive compensation plans is intended to provide the
Executive with a significant portion of his overall compensation derived from
his employment by the Company, separate and apart from his Base Salary and
annual bonus. Consistent with this intent, Executive shall be eligible to
participate in any long-term incentive plans that are generally available to
executive level employees of the Company, and at a level commensurate with the
Executive’s position with the Company and consistent with compensation levels at
companies comparable to the Company in the marketplace.
 
5. Benefits
 
.
 
(a) Subject to clause (c) below, Executive and his dependents shall be eligible,
at the Executive’s option, to participate in all employee benefits plans,
policies and programs that are available to executive level employees of the
Company.
 
(b) Executive shall be entitled to four weeks of paid vacation each year.
 
(c) Executive shall be entitled to a non-accountable payment of $2,000 per month
in lieu of his receiving group medical, dental and vision benefits which are
available to other executive employees; provided, however, if Executive elects
to participate in such plans Executive shall no longer be entitled to such
$2,000 monthly payment.  In addition, Executive shall be entitled to
reimbursement for reasonable business expenses for travel and entertainment
incurred on behalf of the Company and other business-related expenses, if
approved by the senior independent member of the Company’s Board of Directors,
in each case, upon submission of itemized receipts for such expenses.
 
6. Termination Upon Death
 
.  Executive’s employment shall terminate immediately upon his death.
 
7. Compensation Upon Termination
 
.
 
(a) Subject to Section 7(e), if Executive’s employment is terminated by the
Executive’s death or resignation or if Executive is terminated with or without
Cause, Executive shall be entitled to receive:
 
(i)  
the Base Salary through the effective date of termination together with any
accrued but unused vacation pay; and

 
(ii)  
the pro-rated portion of the $2,000 monthly expense allowance through the
effective date of termination.

 
In addition, any restricted stock earned as part of Executive’s annual
performance bonus for the prior calendar year, which remains unvested at the
date of such termination shall vest immediately upon termination in the case of
the Executive’s death or termination without Cause. Any long-term incentive
award to the Executive which remains unvested at the date of such termination
shall vest,  in the case of termination without Cause, upon the execution by
Executive of a release of the Company which the Company shall present to
Executive and which Executive shall sign no later than 30 days after the date of
termination and such award, as well as previously vested awards, shall be
exercisable for 180 days after the date of termination.
 
(b) For the purposes of clause (a) above, “Cause” shall mean (i) willful
misconduct by the Executive which is seriously harmful to the Company’s current
and lawful business interests, (ii) Executive’s conviction of a felony or
misdemeanor, or (iii) Executive’s refusal to carry out the directives of the
Board of Directors.
 
(c) Subject to Section 7(e), Executive may terminate his employment hereunder
with Good Reason as defined below at any time, upon 30 days’ notice to the
Company. In the event Executive terminates his employment with Good Reason, the
Company shall pay to Executive:
 
(i)  
the Base Salary through the effective date of termination together with any
accrued but unused vacation pay; and

 
(ii)  
the pro-rated portion of the $2,000 monthly expense allowance through the
effective date of termination.

 
In addition, any restricted stock earned as part of Executive’s annual
performance bonus for the prior calendar year, which remains unvested at the
date of such termination shall vest immediately upon termination pursuant to
this Paragraph 7(c). Any long-term incentive award to the Executive which
remains unvested at the date of such termination shall vest, in the case of
resignation for Good Reason, upon the execution by Executive of a release of the
Company which the Company shall present to Executive and which Executive shall
sign no later than 30 days after the date of termination and such award, as well
as previously vested awards, shall be exercisable for 180 days after the date of
termination.
 
(d) For the purposes of clause (c) above, “Good Reason” shall mean (I) the
failure of the Company to comply with any material provision of this Agreement,
including but not limited to Paragraphs 2(a), 4 and 5 above,  or (II) a material
reduction in the Executive’s job duties or responsibilities, or (III) a change
in Executive’s job title, or (IV) a change in Executive’s reporting relationship
to the Board of Directors, or (V) a material diminution in Executive’s status
within the Company, and the Company has not cured such failure within 30 days
after written notice of such noncompliance has been given by Executive to the
Company, or if such failure is not capable of being cured in such time, a cure
shall not have been diligently initiated by the Company within such 30 calendar
day period and the Company shall not have cured such failure within 60 calendar
days thereafter.
 
(e) If Executive is terminated without Cause or resigns for Good Reason within
six months after a Change of Control as defined below, the Company shall pay to
Executive:
 
(i)  
the Base Salary through the effective date of termination together with any
accrued but unused vacation pay; and

 
(ii)  
the pro-rated portion of the $2,000 monthly expense allowance through the
effective date of termination.

 
In addition, any restricted stock earned as part of Executive’s annual
performance bonus for the prior calendar year, which remains unvested at the
date of such termination shall vest immediately upon termination pursuant to
this Paragraph 7(e). Any long-term incentive award to the Executive which
remains unvested at the date of such termination shall vest upon the execution
by Executive of a release of the Company which the Company shall present to
Executive and which Executive shall sign no later than 30 days after the date of
termination and such award, as well as previously vested awards, shall be
exercisable for 180 days after the date of termination.  Further, the Company
shall pay to Executive an additional six months of his final Base Salary which
shall be paid to him consistent with the Company’s normal payroll cycle and
commencing immediately after his termination, subject to Paragraph 7(g).  Such
payment shall be made upon execution by Executive of a release of the Company
which the Company shall present to Executive and which Executive shall sign no
later than 30 days after the date of resignation or termination.  Executive
shall not be entitled to any annual performance bonus for the year in which such
resignation or termination occurs.
 
(f) For the purposes of clause (e) above, a “Change of Control” shall occur if
an entity, or a group of entities acting together, acquires control of 50% or
more of the Company’s voting securities with the power to elect a majority of
the Board of Directors.
 
(g) Notwithstanding anything contained herein to the contrary, all payments and
benefits under this Paragraph 7 shall be paid or provided only at the time of a
termination of the Executive's employment that constitutes a "separation from
service" from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and the regulations and guidance
promulgated thereunder (determined after applying the presumptions set forth in
Treas. Reg. Section 1.409A-1(h)(1)).  Further, if the Executive is a "specified
employee" as such term is defined under Section 409A of the Code, any payments
described in this Paragraph 7 shall be delayed for a period of six (6) months
following the Executive's separation from service to the extent and up to the
amount necessary to ensure such payments are not subject to the penalties and
interest under Section 409A of the Code.
 
8. No Competition
 
9. .  Executive agrees that during the period of his employment by the Company
and for a period of one year after the termination of his employment, Executive
will not, without the Company’s prior written consent, engage in any employment
or other activity for any person, company or entity engaged in any business that
is directly competitive with products that the Company is either developing or
marketing at the time of the Executive’s termination of employment,  other than
such services as Executive might perform as a director of SkyePharma PLC,
Fulcrum Pharma plc and any other board memberships approved by the Board
pursuant to Section 2(b) hereof.
 
9. Confidentiality
 
.  In connection with the Prior Employment Agreement, Executive had entered into
the Employee Proprietary Information Agreement between the Company and Executive
(the “EPIA”).  The EPIA is hereby amended and restated and, as amended, is
attached hereto as Exhibit A.  Such agreement will become effective concurrently
with this Agreement.
 
10. Cooperation
 
.  Executive agrees to cooperate on a reasonable basis in the truthful and
honest prosecution and/or defense of any claim in which the Company, its
affiliates, and/or its subsidiaries may have an interest (subject to reasonable
limitations concerning time and place), which may include without limitation
making himself available on a mutually agreed, reasonable basis to participate
in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of this Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay his
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.
 
11. Remedies
 
.  Executive acknowledges and agrees that the Company’s remedy at law for a
breach or threatened breach of the provisions of this Agreement would be
inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable relief or remedy which
may then be available; provided, however, nothing herein shall be deemed to
relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support
thereof.  Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach thereof.
 
12. Applicable Laws and Consent to Jurisdiction
 
.  The validity, construction, interpretation, and enforceability of this
Agreement shall be determined and governed by the laws of the State of New
Jersey without giving effect to the principles of conflicts of law.  For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction of, and agree that such litigation
shall be conducted in, any state or federal court located in the State of New
Jersey.
 
13. Severability
 
.  The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and
enforceable.  The parties agree that the covenants set forth herein are
reasonable.  Without limiting the foregoing, it is the intent of the parties
that the covenants set forth herein be enforced to the maximum degree permitted
by applicable law.  As such, the parties ask that if any court of competent
jurisdiction were to consider any provisions of this Agreement to be overly
broad based on the circumstances at the time enforcement is requested, that such
court “blue pencil” the provision and enforce the provision to the full extent
that such court deems it to be reasonable in scope.
 
14. Miscellaneous; Waiver
 
.  The Indemnification Agreement dated as of March 10, 2009 between the Company
and Executive and all of Executive’s rights under Paragraph 4(b) of the
Employment Agreement between the Company and the Executive dated December 11,
2009, shall remain in full force and effect as if incorporated into this
Agreement in their  entirety. Other than the Indemnification Agreement and
Paragraph 4(b) of the Employment Agreement dated December 11, 2009, this
Agreement supersedes any and all prior agreements between the Company and
Executive.  This Agreement shall not be amended or added to except in a writing
signed by the Company and Executive.  Executive understands that he may not
assign his duties and obligations under this Agreement to any other party and
that the Company may, at any time and without further action by or the consent
of Executive, assign this Agreement to any of its affiliated companies.
 
15. Counterparts
 
.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement.
 
16. Successors and Assigns
 
.  This Agreement shall be binding on the successors and heirs of Executive and
shall inure to the benefit of the successors and assigns of the Company.
 
17. Notices
 
.  Any notice required or permitted hereunder shall be in writing and shall be
sufficiently given if personally delivered or if sent by registered or certified
mail, postage prepaid, with return receipt requested, addressed:  (a) in the
case of the Company, to Columbia Laboratories, Inc., 354 Eisenhower Parkway,
Livingston, New Jersey 07039, attn.:  General Counsel, and (b) in the case of
Executive, to Executive’s last known address as reflected in the Company’s
records, or to such other address as Executive shall designate by written notice
to the Company.  Any notice given hereunder shall be deemed given at the time of
receipt thereof by the person to whom such notice is given.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
 
EXECUTIVE
 
/S/ Frank C. Condella,
Jr.                                                              
Frank C. Condella, Jr.
 
Date:  May 4, 2010
COLUMBIA LABORATORIES, INC.
 
By:  /S/ Stephen G.
Kasnet                                                               
       Stephen G. Kasnet
       Chairman
 
Date:  May 4, 2010
 


 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A
 
AMENDED AND RESTATED EMPLOYEE PROPRIETARY
 
INFORMATION AGREEMENT
 
This Amended and Restated Employee Proprietary Information Agreement (the
“Agreement”) is made as of May 4, 2010, between Frank C. Condella, Jr. (referred
to below as “I”, “My”, “Myself”, or “Me”) and Columbia Laboratories, Inc.,
having an office at 354 Eisenhower Parkway, Livingston, NJ 07039 (referred to
below together with its subsidiaries and affiliates as the “Company”).  This
Agreement amends and restates the agreement made as of December 11, 2009 between
the parties hereto.
 
RECITALS
 
A.           The Company is engaged in a continuous program of research,
development, production, distribution, and marketing with respect to its present
and future business; and
 
B.           I understand that My employment with the Company creates a
relationship of confidence and trust between the Company and Me with respect to
any information:  (a) applicable to the business of the Company, or (b)
applicable to the business of any client or customer of the Company, that may be
made known to Me by the Company, any client or customer of the Company, or
learned by Me during the period of My employment.  I understand that this
information constitutes a very valuable asset of the Company.
 
NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service, I
hereby agree as follows:
 
1.           Proprietary Information.  The Company possesses and will come to
possess information that has been created, discovered or developed, or has
otherwise become known to the Company (including without limitation, information
created, discovered, developed or made known by or to Me arising out of My
employment by the Company), and/or in which property rights have been assigned
or otherwise conveyed to the Company, which information has commercial value in
the business in which the Company is engaged.  All of the aforementioned
information is hereinafter called “Proprietary Information.”  Any information
disclosed to Me by the Company, or to which I have access (whether I or others
originated it) during the time I am employed by the Company and solely by virtue
of my employment with the Company, that the Company or I reasonably consider
Proprietary Information or that the Company treats as Proprietary Information,
will be presumed to be Proprietary Information.
 
By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems, except that Proprietary Information does not include any
inventions or patents that I created, discovered, owned or developed either
(a) prior to my employment with the Company or after my Company employment ends,
or (b) independently from my employment with the Company, regardless of when I
create, discover, own or develop the invention or patent.
 
(a)           Company as Sole Owner.  I agree and acknowledge that all
Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents
and trade secrets and any other rights in connection therewith.
 
(b)           Assignment of Rights; Obligation of Confidentiality.  I hereby
assign to the Company any rights I may have or acquire in all Proprietary
Information.  At all times during My employment by the Company and at all times
after termination of such employment, I will keep in confidence and trust all
Proprietary Information and, except as I may be authorized to make disclosure in
the ordinary course of performing My duties as an employee of the Company, I
will not disclose, sell, use, lecture upon or publish any Proprietary
Information or anything relating to it without the prior written consent of the
Company.
 
2.           No Competition.  I agree that during the period of My employment by
the Company I will not, without the Company’s prior written consent, engage in
any employment or other activity for any person, company or entity engaged in
any business that is competitive with the Company’s business other than such
services I might perform; provided that My service as a director of SkyePharma
PLC, as a director of Fulcrum Pharma plc and as a director on any other board
approved by the Board shall not be deemed to violate this Section 2.
 
3.           Other Proprietary Rights.  All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company.  Should the Company not so request, I
shall return and deliver all such property upon termination of My employment by
Me or the Company for any reason and I will not take with Me any such property
or any reproduction of such property upon such termination.
 
4.           No Breach of Confidentiality.  I represent that My performance of
all terms of this Agreement and that My employment by the Company does not and
will not breach any obligation of confidentiality that I have to others, which
existed prior to My employment by the Company.  I have not brought or used, and
will not bring with Me to the Company or use any equipment, supplies, facility
or trade secret information of any former employer or any other person, which
information is not generally available to the public, unless I have obtained
written authorization for their possession and use, and promptly provided such
written authorization to the Company.  I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict with this
Agreement.
 
5.           Injunctive Relief.  I acknowledge and agree that the Company’s
remedy at law for a breach or threatened breach of any of the provisions of this
Agreement would be inadequate and, in recognition of that fact, in the event of
any such breach or threatened breach, I agree that, in addition to its remedy at
law, the Company shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy that may then be available.  Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.
 
6.           Not Debarred.  I warrant and represent that I have never been, and
am not currently an individual who has been, debarred by the United States Food
and Drug Administration (“FDA”) pursuant to 21 U.S.C. §336a (a) or (b)
(“Debarred Individual”) from providing services in any capacity to a person that
has an approved or pending drug product application.  I further warrant and
represent that I have no knowledge of any FDA investigations of, or debarment
proceedings against, Me or any person or entity with which I am, or have been,
associated, and I will immediately notify the Company if I become aware of any
such investigations or proceedings during the term of My employment with the
Company.
 
7.           Miscellaneous Provisions.
 
(a)           Employment.  Nothing in this Agreement shall alter My at will
employee status or be construed to create a specific term of employment or a
promise of continued employment.  Either I or the Company may terminate the
employment relationship for any reason at any time, with or without notice.
 
(b)           Enforceability.  If one or more of the provisions contained in
this Agreement shall, for any reason, be held to be excessively broad as to
scope, activity, subject or otherwise, so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with then applicable law.  If any provision of this Agreement shall
be declared invalid, illegal or unenforceable, such provision shall be severed
and all remaining provisions shall continue in full force and effect.
 
(c)           Assignment.  This Agreement is not assignable by Me without the
written consent of the Company, which consent may be withheld for any reason or
no reason.  In light of the very personal and critical nature of this Agreement,
I recognize that it is unlikely such consent would ever be granted.
 
(d)           Entire Agreement.  This Agreement contains the entire agreement
between Me and the Company with respect to the subject matter of this Agreement
and supersedes all prior or contemporaneous oral or written agreements,
statements, representations, or understandings between Me and the Company, or
any employee of the Company.  This Agreement may be amended only by a written
instrument signed by Me and the Company.
 
(e)           Effective Date.  This Agreement was originally effective as of the
first day of My employment by the Company.  This Agreement as amended becomes
effective on the date set forth in the first paragraph hereof as affirmed or
reaffirmed by my signature below.
 
(f)           Binding Effect.  This Agreement shall be binding upon Me, My
heirs, executors, assigns and administrators and shall inure to the benefit of
the Company, its successors and assigns.
 
(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
rules on conflicts of law.
 


 
COLUMBIA LABORATORIES,
INC.                                                                                     EMPLOYEE
 
By:_/S/ Stephen G.
Kasnet____________                                                                     
    _/S/_ Frank C. Condella, Jr.____
 
Name:  Stephen G.
Kasnet                                                                                                     
Frank C. Condella, Jr.
 
Title:    Chairman
 


 

 
 

--------------------------------------------------------------------------------

 
